Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 4/21/2022. Claims 1-20 are pending in the application. Claims 14-16 are withdrawn. Claims 1-13 and 17-20 are rejected as set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2011/0253320 A1 – Baugh et al., hereinafter Baugh.
Regarding Claim 1,Baugh teaches:
 a motorized window treatment system (Fig 1) comprising: 
a headrail (Fig 1, 56); 
a covering material (Fig 1, 52) extending from the headrail; 
a battery compartment (Fig 2, 80) coupled to the headrail; 
a valance clip  comprising a stationary portion (Fig 14, 78) coupled to the headrail (56) and a movable portion (Fig 14, 108) configured to be coupled to the stationary portion (78) such that the movable portion is movable from a first position (Fig 1) to a second position (Fig 2); and 
a valance (Fig 14, 74) configured to be coupled to the movable portion (108) of the valance clip; 
wherein, when the movable portion (108) is in the first position, the valance covers (Fig 1) the battery compartment, and wherein, when the movable portion is in the second position, the battery compartment is at least partially exposed (Fig 2).
Regarding Claim 2, Baugh teaches: 
a drive unit (Fig 5) located in the headrail for adjusting the covering material to control an amount of daylight entering a space; 
wherein the battery compartment (Fig 3, 80) is configured to hold at least one battery (Fig 3, 81) for powering the drive unit.
Regarding Claim 3, Baugh teaches: 
a bottom bar (Fig 4, 60); 
wherein the covering material comprises a plurality of rectangular slats (Fig 4, 114, 118) spaced apart vertically between the headrail and the bottom bar.
Regarding Claim 5, Baugh teaches:
a lift cord (Fig 4, 64) extending from the headrail to the bottom bar to provide for raising and lowering the bottom bar; 
wherein the drive unit (Fig 4, 72) is operably coupled to the lift cord for winding and unwinding the lift cord to respectively raise and lower the bottom bar.
Regarding Claim 6, Baugh teaches:
the covering material comprises a cellular shade fabric (Fig 6, 52).
Regarding claim 7, Baugh teaches:
wherein the stationary portion (78) comprises a first leg (shown below in annotated figure) configured to be coupled to the headrail (56) and a second leg (shown below) configured to be coupled to the movable portion (108).

    PNG
    media_image1.png
    506
    686
    media_image1.png
    Greyscale

Regarding claim 8, Baugh teaches: 
Wherein the headrail (56) includes a front upright, a rear upright and a base extending between the front upright and the rear upright, and wherein a face of the second leg of the stationary portion defines an oblique angle with respect to the front upright. (shown below)

    PNG
    media_image2.png
    726
    754
    media_image2.png
    Greyscale

Regarding Claim 20, Baugh teaches:
wherein the valance clip (78,108) comprises a first valance clip (left end, Fig 4), the blind system further comprising a second valance clip (right end, Fig 4) configured to be coupled to the headrail (56) at a second location spaced apart from the first valance clip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baugh in view of PG Pub. US 2015/0013920 – Mullet et al., hereinafter Mullet.
	
Regarding Claim 4, Baugh does not teach: 
a tilt ladder extending from the headrail to the bottom bar and operable to support the slats and to tilt the slats; 
wherein the drive unit is operably coupled to the tilt ladder for tilting the slats.
However, Mullet teaches:
a tilt ladder (Fig 1, 19) extending from the headrail to the bottom bar and operable to support the slats and to tilt the slats; 
wherein the drive unit is operably coupled to the tilt ladder for tilting the slats. (Paragraph [0020], When the motor of the motor controller assembly is activated, the motor rotates the drive shaft assembly thereby raising or lowering the shade material as well as tilting the shade material.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motorized window treatment system of primary reference Baugh with the tilt ladder of secondary reference Mullet. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to adjust the amount of light admitted to a room.
	
Claims 1,7-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al US 2003/0168187; hereinafter Wen, in view of Morris US 2003/0221794; hereinafter Morris. 
Regarding claim 1, Wen teaches:
 a motorized window treatment system (Fig 4, 200) comprising: 
a headrail (Fig 4, 21); 
a covering material (Fig 4, 22) extending from the headrail; 
a battery compartment (Fig 4, 24) coupled to the headrail; 
Wen fails to teach:
a valance clip  comprising a stationary portion coupled to the headrail  and a movable portion configured to be coupled to the stationary portion such that the movable portion is movable from a first position  to a second position; and 
a valance configured to be coupled to the movable portion of the valance clip; 
wherein, when the movable portion is in the first position, the valance covers  the battery compartment, and wherein, when the movable portion is in the second position, the battery compartment is at least partially exposed.
Morris teaches:
a valance clip  comprising a stationary portion (44) coupled to the headrail  and a movable portion (70) configured to be coupled to the stationary portion such that the movable portion is movable from a first position (where rib 84 is engaged with bottomost ridge 48)  to a second position (where rib 84 is engaged with top most ridge 48); and 
a valance (30) configured to be coupled to the movable portion of the valance clip; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Wen to include the valance clip as taught by Morris in order to provide an adjustable valance to help improve the aesthetic appeal of the blind by concealing the headrail. (paragraph [0003])
As modified to include the movable portion of the valance clip, the battery compartment of Wen would be covered and partially exposed when the valance is in the first and second positions as is claimed. 
Regarding claim 7, Morris teaches: 
the stationary portion (44) comprises a first leg (54)(56) configured to be coupled to the headrail and a second leg (46)(64) configured to be coupled to the movable portion (70).

Regarding Claim 8 Wen as modified by Morris teaches:
The headrail includes a front upright (211, Wen), a rear upright (21, Wen), and a base (unnumbered, but paragraph [0017] of Wen states that holes 114 are disposed in the bottom thus there must be a base) extending between the front upright and the rear upright.
A face of the second leg (46,64 Morris) of the stationary portion defines an oblique angle with respect to the front upright. (shown below)

    PNG
    media_image3.png
    368
    379
    media_image3.png
    Greyscale

Regarding claim 9, Wen teaches:
the front upright (211) includes an aperture (212) and the battery compartment (24) is coupled to the front upright such that the battery extends to one side of the front upright. (Figures 4 and 5)
Wen fails to teach:
when a battery is installed in the battery compartment, the battery extends through the aperture with a portion of the battery on each side of the front upright.
However, Wen teaches in Figure 3 that the battery can extend to the opposite side of the front upright. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Wen to make a portion of the batter be on each side of the front upright in order to allow more space within the chamber, but also minimize the outer dimensions of the device. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Wen as modified by Morris teaches:
The angle (shown above) is between about 5 degrees and about 15 degrees.
 Regarding claim 11 Morris teaches:
the second leg (46,64) of the stationary portion includes a first notch (between ridges 48) and a second notch (between ridges 48) spaced along the second leg, and wherein the movable portion includes a rocker (portion between openings 86) having a tooth, (84) and wherein the tooth of the rocker is configured to engage the first notch when the movable portion is in the first position, and wherein the tooth is configured to engage the second notch when the movable portion is in the second position.
Regarding claim 12,Morris fails to teach:
A second tooth, wherein when the movable portion is in the first position, the second tooth is engaged with the second notch. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second tooth engaged with the second notch in order to provide an increased holding force to help prevent unwanted movement. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Morris teaches: 
Wherein the rocker (between 86) includes a contoured end (at either of openings 86) configured to receive a finger to apply force on the rocker to disengage the tooth (84) from the notch. 
Regrading claim 17, Wen as modified by Morris teaches:
 the movable portion (70, Wen) and the valance (30, Wen) are configured to engage one another via a dovetail joint (paragraph [0038]).  
Regarding claim 18, Wen as modified by Morris teaches:
the movable portion (70, Wen) includes a male pin (90), and the valance includes a female tail (36) configured to receive the male pin (90).
Regarding claim 19, Wen as modified by Morris teaches:
A fastener (58, Morris) coupling the stationary portion (44, Morris) to the headrail (21, Wen). 
Response to Arguments
Applicant’s arguments with respect to the  claim(s)have been considered but are moot in view of the new grounds of rejection. As shown above, Baugh teaches a valance clip having a stationary portion (78) a movable portion (108) and a valance (74) as is claimed.  Furthermore, these limitations are taught by the combination of Wen and Morris as set forth above. 
Regarding applicant’s arguments towards claims 7-12 and 17-19, these arguments are moot as the Baugh and Tseng references are no longer being used to reject these claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634